COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 FRANCISCO VALLES,                            §               No. 08-18-00061-CR

                      Appellant,              §                 Appeal from the

 v.                                           §               409th District Court

 THE STATE OF TEXAS,                          §             of El Paso County, Texas

                      State.                  §               (TC# 20150D02069)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until December 13, 2018. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Felix Valenzuela, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before December 13, 2018.

       IT IS SO ORDERED this 25th day of October, 2018.

                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.